DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Group I, claims 1-16, drawn to “system, the system comprising: a transceiver module; a rearrangeable switch network coupled to the transceiver module; a power distribution network coupled to the rearrangeable switch network; and a plurality of antenna elements, each coupled to the power distribution network” classified in H01Q3/28.
Group II, claims 17-19, drawn to “A method for operating a communication system, the method comprising: switching, at least one switch in a rearrangeable switch network, to control input levels to power amplifiers in a power distribution network; outputting, by the power amplifiers in the power distribution network, power to a plurality of antenna elements; and steering and distributing power, by the plurality of antenna elements, in beams associated with each of the plurality of antenna elements according to a level of the power in each of the plurality of antenna elements” classified in H01Q3/24.
Group III, claims 20, drawn to “A power distribution network for a communication system, the network comprising: a first set of hybrid couplers coupled to a rearrangeable switch network; a second set of hybrid couplers coupled to a plurality of  classified in H01Q1/38.

During a telephone conversation with Mr. Chen Tom on 02/16/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 of application 16/265905 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11258484 or application 16/359998). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/265905 is the same as claim 
Application 16/265905
Patent 11258484 or Application 16/359998
1. A communication system, the system comprising: a transceiver module; a rearrangeable switch network coupled to the transceiver module; a power distribution network coupled to the rearrangeable switch network; and a plurality of antenna elements, each coupled to the power distribution network.
1.   A communication system, the system comprising: a transceiver module; a rearrangeable switch network coupled to the transceiver module; a power distribution network coupled to the rearrangeable switch network; and a plurality of Beam Steering Phase Array ("B SPA") antennas, each coupled to the power distribution network and dynamically controllable to generate beams according to a power regulation requirement for a set of satellites.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’NEILL (Pub. No.: US 2019/0028137A1) and further in view of Gummalla (Pub.: US 2008/0258993A1).
With respect to claim 1:
O’ NEILL discloses a communication system, the system comprising: a transceiver module (fig. 6, item 610); a rearrangeable switch network coupled to the transceiver module (fig.6, item 624); a power distribution network coupled to the rearrangeable switch network (fig.6, item 606); 
O’ NEILL does not explicitly disclose plurality of antenna elements, each coupled to the power distribution network.
	Gummalla discloses a plurality of antenna elements, each coupled to the power distribution network (fig. 1A, item 101 is an antenna element coupled to power module 130).

With respect to claim 4:
Gummalla discloses the communication system of claim 1, further comprising a bank of level control drivers connected to the rearrangeable switch network (fig. 1A, item 120).
With respect to claim 11:
Gummalla discloses the communication system of claim 1, wherein at least one of the antenna elements transmit or receive electromagnetic (EM) signals in beams (parag. 0003).
With respect to claim 12: 
O’NEILL discloses the communication system of claim 11, wherein the electromagnetic signals comprise at least one of L-band, (para. 0053).
With respect to claim 13: 
Gummalla discloses the communication system of claim 1, wherein the plurality of antenna elements are phased-array antenna elements (fig. 1A, item 101).  
With respect to claim 14: 
Gummalla discloses the communication system of claim 1, wherein the plurality of antenna elements comprises at least one metamaterial (MTM) (abstract).
With respect to claim 15: 
Gummalla discloses the communication system of claim 1, wherein the system is employed in one of a satellite or a cellular base station (parag. 0057).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gummalla (Pub.: US 2008/0258993A1), O’NEILL (Pub. No.: US 2019/0028137A1) as applied to claim 1 above, and further in view of MENARD (Pub. No.: US 2018/0070157A1).
With respect to claim 2:
The rejection of claim 1 is incorporated; Gummalla and O’NEILL do not explicitly disclose wherein the rearrangeable switch network comprises such as a Benes network.
	  MENARD discloses rearrangeable switch network to comprise a Benes network (parag. 0174). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of MENARD into the teaching of Gummalla in view of O’NEILL in order to provide reduced latency, increased flexibility, lower cost, lower power consumption.


Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gummalla (Pub.: US 2008/0258993A1), O’NEILL (Pub. No.: US 2019/0028137A1)  as applied to claim 1 above, and further in view of Darnell  (Pub. No.: US 2013/0257659A1).
With respect to claim 3:
The rejection of claim 1 is incorporated; Gummalla and O’NEILL do not explicitly disclose wherein the rearrangeable switch network comprises one of C-switches, R-switches, T-switches, or cross-bar switches.  
Darnell discloses switch network comprises cross-bar switche (parag. 0059). It would have been obvious to one of ordinary skill in the art before the effective filling 
With respect to claim 16:
Darnell discloses the communication system wherein the satellite is one of a low earth orbit (LEO) satellite, a medium earth orbit (MEO) satellite, or a geosynchronous earth orbit (GEO) satellite (parag. 0041 discloses other satellite which can be any of this).  


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649